DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaksha Tomic on February 8, 2021.

The application has been amended as follows: 

Claim 16: A method of treating the oral cavity of a person having gingivitis or periodontitis with an orodispersible tablet, wherein the orodispersible tablet consists of a 
(a) mucoadhesive active composition in the form of granules having a diameter of from 50 to 1000 m and, consisting of 

(a2) a probiotic which is selected from the group consisting of Lactobacillus plantarum 299V, Lactobacillus plantarum Heal 9, Lactobacillus plantarum Heal 52A , and Lactobacillus paracasei GOS 63, and 
(a3) a binder selected from the group consisting of acacia gum, gelatin, polyvinylpyrrolidone, copovidone, polyvinyl alcohol, starch, alginate derivatives, sorbitol, sugars, tragacanth, methylcellulose, hydroxypropylmethylcellulose, sodium carboxymethylcellulose, hydroxypropylcellulose, maltodextrin, ammonio methacrylate copolymer, methacrylic acid methyl methycrylate copolymer, basic butylated methacrylate copolymer, methacrylic acid ethyl acrylate copolymer, cellacefate, hypromellose acetate succinate, hypromellose phthalate, polyvinyl acetate phthalate, polyvinyl alcohol-polyethylene glycol copolymer, and shellac in an amount of from 0.5 to 20 wt.%, based on the weight of the probiotic, and 
(b) at least one disintegrant selected from the group consisting of croscarmellose sodium, calcium carboxymethyl cellulose, crospovidone, sodium starch glycolate, alginic acid, calcium alginate, bentonite, cellulose, and guar galactomannan in an amount of from about 1 to about 15 wt. % based on the weight of the orodispersible tablet and3Applicants: Rolf Daniels et al.Atty. Docket: 1507-169 CON (C 3347 US-CON); 
wherein the method consists of: 

applying the ordodispersible tablet to the oral cavity of the person having gingivitis or periodontitis, and 
allowing the orodispersible tablet to dissolve completely in the oral cavity within 3 minutes, and wherein the probiotic is retained on the oral mucosa of the oral cavity of the person having gingivitis or periodontitis by the mucoadhesive polymer for a period sufficient to treat the gingivitis or periodontitis. 

Claim 18: Cancel

Claim 19: Cancel

Claim 20: Cancel


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amended claims deleted the excipients upon which the previous grounds of rejection were based. In combination with the specific types of probiotic that were added to claim 16 via the amendment along with the requirement that the (a) and (b) components be mixed dry, the amended claims overcome the case of obviousness in multiple ways. The prior art is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARALYNNE E HELM/Examiner, Art Unit 1615   

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615